Case 1:18-bk-13093         Doc 24   Filed 01/16/19 Entered 01/16/19 16:56:34             Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

In re:                                        :
                                              :
   Felicia A. Cruse                           :       Case No.: 18-13093
                                              :       Chapter 7
         Debtor(s).                           :       Judge Jeffery P. Hopkins
                                              :       ***********************
                                              :
                                              :

                                 TRUSTEE ABANDONMENT

       Notice is given, in accordance with Rule 6007 of the Federal Rules of Bankruptcy
Procedure and § 554 of the United States Bankruptcy Code, of the Trustee's abandonment of this
property (the "Property"):

Creditor:                      Nationstar Mortgage LLC d/b/a Mr. Cooper
Description of Property:       2517 Losantiville Ave, Cincinnati, OH 45237. Mortgage attached
                               as Exhibit A.
Estimated Market Value:        $55,420.00
Source of Valuation:           the Hamilton County Auditor's tax record, which is attached as
                               Exhibit B
Total Amount of Liens:         $74,080.42, as of December 7, 2018 plus interest at 4%.
Additional Lienholders:        See Schedule D which is attached as Exhibit C
Claimed Exemptions:            $0.00 - ORC § 2329.66(A)(1)(b)
You are notified that unless a written objection is filed no later than twenty-one (21) days from
the date of service of this Trustee Abandonment, together with a request for hearing, and served
on the trustee, the debtor, debtor's counsel and the party proposing abandonment, the property
may be abandoned without further notice.


          12.31.18
Dated:____________________________                   Respectfully submitted,

                                                        /s/ George Leicht
                                                     _______________________________
                                                     George Leicht
                                                     Chapter 7 Trustee
                                                     PO Box 602
                                                     Batavia, OH 45103-0602



18-032384_ACG1
Case 1:18-bk-13093       Doc 24     Filed 01/16/19 Entered 01/16/19 16:56:34            Desc Main
                                    Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Trustee Abandonment was served

electronically on the date of filing through the court's ECF System on all ECF participants

registered in this case at the email address registered with the court:

   Office of U.S. Trustee, Southern District of Ohio, Party of Interest, 36 East Seventh Street,
   Suite 2030, Cincinnati, OH 45202

   George Leicht, PO Box 602, Batavia, OH 45103-0602, gleicht@eos.net

   Rebecca S Lindner, Attorney for Felicia A. Cruse, 4010 Executive Park Drive, Suite 110,
   Cincinnati, OH 45241, rebecca@lindnerlawoffice.com

and by ordinary U.S. mail on January 16, 2019 addressed to:

   Felicia A. Cruse, 2517 Losantiville Ave., Cincinnati, OH 45237

   Felicia A. Cruse and Benjamin Franklin Price, 2517 Losantiville Ave, Cincinnati, OH 45237

   Hamilton County Treasurer, County Administration Building , 138 East Court Street ,
   Cincinnati , OH 45202


                                                          /s/ Adam B. Hall
                                                       Adam B. Hall




18-032384_ACG1
